Citation Nr: 0332006	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


REMAND 

The veteran served on active duty from August 1943 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2000 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Jackson, 
Mississippi. 

In December 2002, The Board notified the veteran that the 
Board would be developing evidence rather than remanding his 
case to the RO for the development. 

Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated a provision of the regulation 
that authorized the Board to develop evidence because it 
denied "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs has 
determined that all evidence development will be conducted at 
the RO level aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out. 

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010, (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5103 and 5103A, 
and any other applicable legal precedent.

2.  Obtain the clinical records from 
January 1998 to September 2002 from the 
Memphis, Tennessee VA Medical Center.  

3.  Schedule the veteran for a VA 
audiology examination to determine if the 
veteran has hearing loss.  Ask the 
examiner to express an opinion as to 
whether it is at least as likely as not 
that current hearing loss, if any, is 
related to the veteran's exposure to 
acoustic trauma in combat during World War 
II.  The claims should be made available 
to the examiner for review. 

4.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


		
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




